DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,368,893. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a method and device for ultrasonic treatment, wherein a catheter with ultrasonic treatment transducer is inserted in the bloodvessel wall at a specific distance away from the wall for treatment. 

US Application 16/451,087
U. S. Patent No. 10,368,893
A method for selective treatment of nerve fibers covered by fat tissue, comprising: introducing a catheter comprising an ultrasound transducer into a blood vessel lumen; positioning said catheter within said lumen such that said ultrasound transducer is positioned at a distance from the lumen wall; and emitting unfocused ultrasound energy having a frequency and an intensity suitable to thermally damage the nerve fibers, a duration of said emitting being long enough to deposit heat in said nerve fibers while allowing said fat tissue to insulate said deposited heat.
3. The method according to claim 1, wherein said frequency is between 5MHz and 30 MHz, said intensity is between 30 W/cmA2 and 50 W/cmA2, and said duration is between 5 seconds and 120 seconds.
5. The method according to claim 1, wherein said ultrasound transducer is positioned at a distance from an intima layer of said lumen wall which is sufficient to allow blood flow in the lumen to cool said intima layer, maintaining a temperature of said intima layer below 55°C



16. A catheter device for selective treatment of nerve fibers covered by fat tissue, said catheter device comprising: an ultrasound transducer positioned on a distal tip of said catheter; a control unit configured to control emission of unfocused ultrasound energy by said transducer and to set energy parameters including: a frequency and an intensity suitable to thermally damage nerve fibers, and a duration which is long enough to deposit heat in said nerve fibers while allowing said fat tissue to insulate said deposited heat.
21. The device according to claim 16, wherein said frequency is between 5MHz and 30 MHz, said intensity is between 30 W/cm^2 and 50 W/cm^2, and said duration is between 5 seconds and 120 seconds.
A method for controlling a treatment effect on blood vessel tissue during a non-focused ultrasonic treatment, comprising positioning a non-focused ultrasonic transducer device which generates one or more non-focused ultrasonic beams with frequency in a range of 8 MHz-30 MHz for generating a treatment effect in target tissue outside of the inner wall of said blood vessel, said device positioned in the blood vessel lumen in a manner which prevents contact of said transducer with the inner wall, wherein said transducer faces said target tissue; controlling said treatment effect by controlling fluid flow, wherein said controlling comprises deploying a fluid restrictor at a location relative to said transducer effective to block at least a portion of fluid flowing upstream, downstream or adjacent said transducer; and wherein said deployed fluid restrictor allows natural blood flow between said transducer and said inner wall of said blood vessel to cool said inner wall.




25. A non-focused ultrasonic transducer device comprising: a non-focused flat piezoelectric transducer configured to generate one or more non-focused ultrasonic beams and sized for placement in a body lumen in which blood naturally flows, wherein said piezoelectric transducer is configured to be placed in said body lumen in a manner which prevents contact of said piezoelectric transducer with the inner wall of said body lumen, wherein said transducer faces target tissue located outside of the inner wall of said body lumen; a controller which electrifies said piezoelectric transducer to generate a non-focused ultrasonic power beam with frequency in a range of 8 MHz-30 MHz, total energy and for a time period suitable for treating said target tissue; a power unit enabling said ultrasonic power beam for tissue ablation; and a fluid restrictor effective to block at least a portion of fluid flowing upstream, downstream, or adjacent said piezoelectric transducer; wherein said fluid restrictor, when deployed, is shaped and positioned to allow at least some of said natural flow of blood between said transducer and said inner wall of said body lumen to cool said inner wall enough to prevent thermal damage to said inner wall.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U. S. Publication No. 2011/0112400 to Emery et al.
Regarding Claim 1, Emery teaches a method for selective treatment of nerve fibers covered by fat tissue, comprising: introducing a catheter comprising an ultrasound transducer into a blood vessel lumen (Fig. 5-7 teaches catheter with an ultrasonic treatment transducer in a blood vessel lumen); positioning said catheter within said lumen such that said ultrasound transducer is positioned at a distance from the lumen wall (fig. 7a teaches element 24 [transducer] at a fixed distance from the wall element 68); and emitting unfocused ultrasound energy having a frequency and an intensity suitable to thermally damage the nerve 
Regarding Claim 2, Emery teaches that said frequency is selected to generate lower attenuation of the unfocused ultrasound energy in the fat tissue covering the nerve fibers than in the nerve fibers themselves  (para 0042, 0043 and 0045; fig. 9a teaches element 24 emitting unfocused ultrasound energy to a target and heating tissue for treatment).  
Regarding Claim 3 and 11, Emery teaches that said frequency is between 5MHz and 30 MHz, said intensity is between 30 W/cmA2 and 50 W/cmA2, and said duration is between 5 seconds and 120 seconds (para 0130 teaches 1-10 mhz; para 0126 teaches deliver energy for 10-60seconds para 0182 teaches power of greater than 10watts).  
Regarding Claim 4, Emery teaches that said frequency, intensity and duration of said unfocused ultrasound energy are selected to heat said nerve fibers to a temperature above 55°C (para 042 teaches temp great than 56 degrees).  
Regarding Claim 5 and 6, Emery teaches that said ultrasound transducer is positioned at a distance from an intima layer of said lumen wall which is sufficient to allow blood flow in the lumen to cool said intima layer, maintaining a temperature of said intima layer below 55°C (fig. 7a teaches element 24 
Regarding Claim 7 and 8, Emery teaches that said unfocused ultrasound energy is emitted as a wide beam without a focal point (fig. 9a teaches element 24 emitting unfocused ultrasound energy to a target and heating tissue).  .  
Regarding Claim 9, Emery teaches that controlling said distance from the lumen wall by detecting a location of said lumen wall via ultrasound echoes (para 0048 teaches ultrasound for imaging the target location).  
Regarding Claim 10, Emery teaches that monitoring said thermal damage by detection of changes in reflected ultrasound signals or changes in backscatter (para 0048 teaches ultrasound imaging for imaging the target location and monitoring the treatment).  
Regarding Claim 12, Emery teaches that comprising avoiding mechanical contact of said ultrasound transducer with said lumen wall (fig. 7a teaches element 24 [transducer] at a fixed distance from the wall element 68).  
Regarding Claim 13, Emery teaches that comprising repeating said emitting at a plurality of treatment points along a length of said blood vessel lumen (para 0086 teaches multiple treatment location).  
Regarding Claim 14 and 15, Emery teaches that comprising targeting peripheral nerve fibers located several mm from said lumen wall (para 0085 teaches nerves located multiple mm from the luminal surface of the artery).  
Regarding Claim 16, Emery teaches a catheter device for selective treatment of nerve fibers covered by fat tissue, said catheter device comprising: 
Regarding Claim 17, Emery teaches a sensing unit configured to monitor said thermal damage by detection of changes in reflected ultrasound signals or changes in backscatter (para 0048 teaches ultrasound imaging for imaging the target location and monitoring the treatment).  
Regarding Claim 18, Emery teaches that said ultrasound transducer is flat (fig. 9a element 24 is flat).  
Regarding Claims 19 and 20, Emery teaches that said catheter is shaped and sized for insertion into a blood vessel lumen, having a diameter of 6 Fr or smaller (Fig. 5-7 teaches catheter with an ultrasonic treatment transducer in a blood vessel lumen).  
Regarding Claim 21, Emery teaches that said frequency is between 5MHz and 30 MHz, said intensity is between 30 W/cm^2 and 50 W/cm^2, and said duration is between 5 seconds and 120 seconds  (para 0130 teaches 1-10 mhz; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793